Exhibit 10.01

FOURTH AMENDED AND RESTATED

SERVICES AGREEMENT

AMONG

DIAMOND SHAMROCK REFINING AND MARKETING COMPANY

VALERO CORPORATE SERVICES COMPANY

VALERO L.P.

VALERO LOGISTICS OPERATIONS, L.P.

RIVERWALK LOGISTICS, L.P.

AND

VALERO GP, LLC

DATED AS OF DECEMBER 22, 2006


--------------------------------------------------------------------------------


FOURTH AMENDED AND RESTATED SERVICES AGREEMENT

This Fourth Amended and Restated Services Agreement (this “Agreement”) is
entered into effective as of December 22, 2006 (the “Effective Date”) by and
among Diamond Shamrock Refining and Marketing Company, a Delaware corporation
(“DSRMC”) and Valero Corporate Services Company, a Delaware corporation
(“VSCS”), both indirect wholly owned subsidiaries of Valero Energy Corporation
(“Valero Energy”), Valero L.P., a publicly traded Delaware limited partnership
(the “Partnership”), Valero Logistics Operations, L.P. (the “Operating
Partnership”), a Delaware limited partnership and an indirect wholly owned
subsidiary of the Partnership, Riverwalk Logistics, L.P., the general partner
(the “General Partner”) of the Partnership, and its general partner, Valero GP,
LLC  (“Valero GP”) (Valero GP, the General Partner, the Partnership and the
Operating Partnership being individually referred to herein as a “Partnership
Party,” and collectively, the “Partnership Parties”).

RECITALS

WHEREAS, certain parties hereto entered into a Services Agreement effective July
1, 2000 pursuant to which DSRMC agreed to provide certain corporate, general and
administrative services to the Partnership Parties in exchange for an
administrative services fee; and

WHEREAS, the Services Agreement was amended and restated effective April 1,
2004, July 1, 2005 and January 1, 2006 (as amended and restated, the “Services
Agreement”); and

WHEREAS, the parties wish to amend and restate the Services Agreement as set
forth below; and

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Agreement, the parties hereto hereby agree to amend and restate the
Services Agreement as follows:


ARTICLE I

DEFINITIONS

The following terms shall have the meanings set forth below for purposes of this
Agreement:

“Affiliates” means entities that directly or indirectly through one or more
intermediaries control, or are controlled by, or are under common control with,
such party, and the term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise, provided, however, that with respect to VCSC or Valero
Energy, the term “Affiliate” shall exclude Holdings and the Partnership Parties.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which


--------------------------------------------------------------------------------




such Person serves as trustee or in a similar fiduciary capacity; and (c) any
relative or spouse of such Person, or any relative of such spouse, who has the
same principal residence as such Person.

“Group” means a Person that with or through any of its Affiliates or Associates 
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent given to
such Person in response to a proxy or consent solicitation made to ten or more
Persons), exercising investment power or disposing of any membership interests
of Holdings with any other Person that beneficially owns, or whose Affiliates or
Associates beneficially own, directly or indirectly, membership interests of
Holdings.

“Holdings” means Valero GP Holdings, LLC.

“Move Date” means the last day of the first month as of which more than 50% of
the Partnership Parties’ employees have moved away from the One Valero Way
location.

“Last Move Date” means the earlier of (i) the day on which all remaining
Partnership Parties’ employees have moved away from the One Valero Way location
or (ii) December 31, 2007.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization or other
enterprise (including an employee benefit plan), association, government agency
or political subdivision thereof or other entity.

“Valero Energy Affiliates” shall mean any and all Affiliates of Valero Energy.


ARTICLE II
PROVISION OF SERVICES


SECTION 2.1            PROVISION OF SERVICES BY VCSC AND ITS AFFILIATES.


(A)           ADMINISTRATIVE SERVICES.  VCSC OR ANY AFFILIATE OF VCSC
(COLLECTIVELY, “VCSC PARTIES”) SHALL PROVIDE TO THE PARTNERSHIP PARTIES CERTAIN
NON-EXCLUSIVE MANAGEMENT, EMPLOYEE-RELATED AND OTHER SERVICES AS SET FORTH ON
SCHEDULE A HERETO (THE “ADMINISTRATIVE SERVICES”) THROUGH THE EARLIER OF (A)
DECEMBER 31, 2010, (B) TERMINATION BY THE PARTNERSHIP PARTIES OF SUCH
ADMINISTRATIVE SERVICE PURSUANT TO SECTION 2.1(D), OR (C) TERMINATION BY VCSC OF
SUCH ADMINISTRATIVE SERVICE PURSUANT TO SECTION 2.1(E) (EACH SUCH DATE THE
“ADMINISTRATIVE SERVICE TERMINATION DATE”).


(B)           TELECOMMUNICATIONS SERVICES.  THE VCSC PARTIES SHALL PROVIDE THE
PARTNERSHIP PARTIES WITH TELECOMMUNICATION SERVICES (DEFINED BELOW)
SUBSTANTIALLY SIMILAR TO THOSE PROVIDED TO AFFILIATES OF VCSC THROUGH THE
EARLIER OF (A) DECEMBER 31, 2010, (B) TERMINATION BY THE PARTNERSHIP PARTIES OF
ALL OR A PORTION OF THE TELECOMMUNICATION SERVICES PURSUANT TO SECTION 2.1(D),
OR (C) TERMINATION BY VCSC OF ALL OR A PORTION OF THE TELECOMMUNICATION SERVICES

2


--------------------------------------------------------------------------------





PURSUANT TO SECTION 2.1(E) (EACH SUCH DATE THE “TELECOMMUNICATIONS SERVICES
TERMINATION DATE”).  “TELECOMMUNICATIONS SERVICES” INCLUDE THE PROVISION OF
CIRCUITS RELATED TO TELECOMMUNICATIONS HARDWARE AND LOCAL AND LONG DISTANCE
CARRIER SERVICE AT VCSC’S CORPORATE HEADQUARTERS LOCATED AT ONE VALERO WAY, AND
CELL PHONES, PAGERS, BLACKBERRIES (OR THEIR FUNCTIONAL EQUIVALENT) AND OTHER
PERSONAL COMMUNICATIONS DEVICES.


(C)           NATURE AND QUALITY OF SERVICES; ADDITIONAL SERVICES.  THE QUALITY
OF THE ADMINISTRATIVE SERVICES AND THE TELECOMMUNICATIONS SERVICES SHALL BE
SUBSTANTIALLY IDENTICAL TO THOSE PROVIDED TO OTHER AFFILIATES OF VCSC, AND
SUBSTANTIALLY CONSISTENT WITH THE QUANTITY AND SCOPE OF THE ADMINISTRATIVE
SERVICES AND TELECOMMUNICATIONS SERVICES PROVIDED TO THE PARTNERSHIP PARTIES BY
THE VCSC PARTIES AS OF THE EFFECTIVE DATE.    THE VCSC PARTIES MAY PROVIDE THE
PARTNERSHIP PARTIES WITH SUCH OTHER SERVICES AS VALERO GP MAY REQUEST FROM TIME
TO TIME DURING THE TERM OF THIS AGREEMENT FOR SUCH ADDITIONAL COMPENSATION AS
THE PARTIES MAY AGREE. ALL ADMINISTRATIVE SERVICES SHALL BE PROVIDED FROM OR AT
VCSC’S CORPORATE HEADQUARTERS LOCATED AT ONE VALERO WAY.   LOCAL AND LONG
DISTANCE CARRIER SERVICE WILL ONLY BE PROVIDED FROM THE ONE VALERO WAY LOCATION
AND NOT FROM ANY OTHER LOCATION.


(D)           CANCELLATION OF SERVICES BY THE PARTNERSHIP PARTIES.  THE
PARTNERSHIP PARTIES MAY TERMINATE ANY ADMINISTRATIVE OR TELECOMMUNICATIONS
SERVICE ON 60 DAYS’ PRIOR WRITTEN NOTICE TO VCSC.


(E)           CANCELLATION OF SERVICES BY VCSC.  VCSC SHALL HAVE THE OPTION TO
TERMINATE THIS AGREEMENT PRIOR TO DECEMBER 31, 2010 IN ACCORDANCE WITH, AND
SUBJECT TO, THE FOLLOWING PROVISIONS (SUCH OPTION, THE “VCSC TERMINATION
OPTION”):

(I)            SUCH TERMINATION AS IT RELATES TO (A) ANY SPECIFIC ADMINISTRATIVE
SERVICE CANNOT BE EFFECTIVE UNTIL THE EARLIEST OF THE APPLICABLE OPTIONAL
TERMINATION DATE SPECIFIED ON SCHEDULE A HERETO, (B) ANY TELECOMMUNICATION
SERVICE (OTHER THAN LOCAL AND LONG DISTANCE CARRIER SERVICE AT VCSC’S CORPORATE
HEADQUARTERS LOCATED AT ONE VALERO WAY) CANNOT BE EFFECTIVE PRIOR TO JUNE 30,
2007, AND (C) LOCAL AND LONG DISTANCE CARRIER SERVICE AT VCSC’S CORPORATE
HEADQUARTERS LOCATED AT ONE VALERO WAY CANNOT BE EFFECTIVE UNTIL THE LAST MOVE
DATE;

(II)           VCSC MUST NOTIFY THE PARTNERSHIP PARTIES IN WRITING OF ITS
ELECTION TO EXERCISE SUCH OPTION; PROVIDED HOWEVER, THAT VCSC SHALL CONTINUE TO
PROVIDE HUMAN RESOURCES COMPENSATION, PAYROLL, BENEFITS AND EMPLOYMENT SERVICES
FOR AT LEAST SIX MONTHS AFTER SUCH NOTICE; AND

(III)          VCSC SHALL PAY THE TERMINATION OPTION FEE AS PROVIDED IN SECTION
2.2.

(F)            TRANSITION ASSISTANCE.  (I)  VCSC SHALL PROVIDE ASSISTANCE TO THE
PARTNERSHIP PARTIES AS REASONABLY NECESSARY OR DESIRABLE IN CONNECTION WITH THE
TRANSFER OF HUMAN RESOURCES COMPENSATION, PAYROLL, BENEFITS AND EMPLOYMENT
SERVICES TO THE PARTNERSHIP PARTIES AS A RESULT OF THE EXERCISE OF THE VCSC
TERMINATION OPTION, A CANCELLATION OF SERVICES BY THE PARTNERSHIP PARTIES
PURSUANT TO SECTION 2.1(D) HEREOF, OR THE EXPIRATION OF THIS AGREEMENT, AND SUCH
ASSISTANCE SHALL BE WITHIN THE ADMINISTRATIVE SERVICES PROVIDED HEREUNDER (I.E.,
AT NO ADDITIONAL COST OTHER THAN DIRECT CHARGES (AS DEFINED BELOW IN SECTION
2.2(C)). THE VCSC PARTIES SHALL

3


--------------------------------------------------------------------------------




PROVIDE REASONABLE COOPERATION AND ASSISTANCE IN TRANSFERRING THE THIRD PARTY
CONTRACTS ASSOCIATED WITH THE TELECOMMUNICATIONS CIRCUITS AND THE CELL PHONES,
PAGERS, BLACKBERRIES AND OTHER PERSONAL COMMUNICATIONS DEVICES AS OF THE
APPLICABLE TELECOMMUNICATIONS SERVICES TERMINATION DATE.

(II)           IF VCSC EXERCISES THE VCSC TERMINATION OPTION TO BE EFFECTIVE AS
OF THE OPTIONAL TERMINATION DATES SPECIFIED ON SCHEDULE A AND THE PARTNERSHIP
PARTIES NONETHELESS REQUEST IN WRITING THE PROVISION OF ONE OR MORE OF THE HUMAN
RESOURCES COMPENSATION, PAYROLL, BENEFITS AND EMPLOYMENT SERVICES BEYOND THE
APPLICABLE OPTIONAL TERMINATION DATE, THEN THE VCSC PARTIES SHALL CONTINUE TO
PROVIDE SUCH HUMAN RESOURCES SERVICE UNTIL RECEIPT OF FURTHER WRITTEN NOTICE
FROM ANY OF THE PARTNERSHIP PARTIES THAT THEY WISH TO TERMINATE THE PROVISION OF
SUCH SERVICE: (1) SUBJECT TO INCREASED FEES PURSUANT TO SECTION 2.2 BELOW, AND
(2) IN NO EVENT SHALL ANY VCSC PARTY BE OBLIGATED TO PROVIDE ANY OF THE HUMAN
RESOURCES SERVICES BEYOND DECEMBER 31, 2008.


SECTION 2.2            FEES FOR SERVICES.


(A)           ADMINISTRATIVE SERVICES FEES (I) FOR ADMINISTRATIVE SERVICES
RENDERED FROM THE EFFECTIVE DATE OF THIS AGREEMENT THROUGH DECEMBER 31, 2006,
THE OPERATING PARTNERSHIP SHALL PAY TO VCSC $11,846.

(II)           BEGINNING JANUARY 1, 2007, THE OPERATING PARTNERSHIP SHALL PAY TO
VCSC A MONTHLY FEE (THE “ADMINISTRATIVE SERVICES FEE”) FOR EACH OF THE
ADMINISTRATIVE SERVICES AS SPECIFIED ON SCHEDULE A (SUBJECT TO ADJUSTMENT AS SET
FORTH IN (III) IMMEDIATELY BELOW) FOR EACH MONTH UP TO AND INCLUDING THE MONTH
IN WHICH THE ADMINISTRATIVE SERVICE TERMINATION DATE FOR EACH SUCH SERVICE
OCCURS.  THE PARTNERSHIP PARTIES SHALL BE RESPONSIBLE FOR ALL APPLICABLE SALES
TAXES (IF ANY) ON THE PORTION OF THE ADMINISTRATIVE SERVICES FEE ATTRIBUTABLE TO
IS SERVICES.

(III)          THE ADMINISTRATIVE SERVICES FEE FOR 2008 AND THEREAFTER SHALL BE
INCREASED AS OF JANUARY 1 OF EACH SUCH YEAR BY AN AMOUNT EQUAL TO VALERO
ENERGY’S GENERAL ANNUAL MERIT INCREASE PERCENTAGE FOR THE JUST COMPLETED
CONTRACT YEAR.

(IV)          IF VCSC EXERCISES THE VCSC TERMINATION OPTION PURSUANT TO SECTION
2.1(E) AND HAS PAID THE TERMINATION FEE PURSUANT TO SECTION 2.2(D) BELOW, AND
THE PARTNERSHIP PARTIES REQUEST THE PROVISION OF ONE OR MORE OF THE HUMAN
RESOURCES COMPENSATION, PAYROLL, BENEFITS AND EMPLOYMENT SERVICES BEYOND THE
APPLICABLE ADMINISTRATIVE SERVICES TERMINATION DATE, THEN THE OPERATING
PARTNERSHIP SHALL PAY TO VCSC A MONTHLY FEE FOR EACH SUCH SERVICE EQUAL TO THE
GREATER OF VCSC PARTIES’ COST IN PROVIDING SUCH SERVICE OR THREE TIMES THE
APPLICABLE ADMINISTRATIVE SERVICES FEE FOR SUCH SERVICE AS SET OUT ON SCHEDULE
A.

(b)           Telecommunication Services Fees.  (i)  For Telecommunication
Services rendered from the Effective Date of this Agreement through December 31,
2006, the Partnership Parties shall pay to VCSC $29,570.

(II)           BEGINNING JANUARY 1, 2007, WITH RESPECT TO ALL TELECOMMUNICATION
SERVICES OTHER THAN LOCAL AND LONG DISTANCE TELEPHONE SERVICE, THE OPERATING
PARTNERSHIP SHALL PAY TO VCSC A MONTHLY FEE OF $91,680, SUBJECT TO ADJUSTMENT AS
SET FORTH IN (V) IMMEDIATELY BELOW.

4


--------------------------------------------------------------------------------




(III)          IF THE PARTNERSHIP PARTIES TRANSFER ANY OF THE TELECOMMUNICATIONS
SERVICES TO THEIR ACCOUNT PRIOR TO THE APPLICABLE TELECOMMUNICATIONS SERVICES
TERMINATION DATE, AND SUCH TRANSFER RESULTS IN REDUCED COSTS TO VCSC IN
PROVIDING THE REMAINING TELECOMMUNICATION SERVICES, THEN VCSC AND THE
PARTNERSHIP PARTIES SHALL USE REASONABLE BEST EFFORTS TO AGREE AND IMPLEMENT A
REDUCTION IN THE MONTHLY FEE THAT REFLECTS THE PROPORTIONAL COST OF SUCH
TRANSFERRED TELECOMMUNICATION SERVICE COMPARED TO THOSE TELECOMMUNICATION
SERVICES THAT VCSC IS STILL PROVIDING AT THE TIME OF THE TRANSFER.

(IV)          FOR LOCAL AND LONG DISTANCE CARRIER SERVICE, THE OPERATING
PARTNERSHIP SHALL PAY A MONTHLY FEE OF $1,728, SUBJECT TO ADJUSTMENT AS SET
FORTH IN (V) IMMEDIATELY BELOW, PROVIDED THAT SUCH FEE SHALL BE PRO-RATED
FOLLOWING THE MOVE DATE BASED ON THE NUMBER OF PARTNERSHIP PARTIES’ EMPLOYEES
THAT REMAIN AT THE VCSC CORPORATE HEADQUARTERS.

(V)           THE FEES SET FORTH IN (II) AND (IV) IMMEDIATELY ABOVE SHALL BE
ADJUSTED BEGINNING JANUARY 1, 2008 TO REFLECT VCSC’S ACTUAL COST TO PROVIDE THE
TELECOMMUNICATIONS SERVICES.

(VI)          IF THE PARTNERSHIP PARTIES ELECT NOT TO TAKE ASSIGNMENT OF ANY OF
THE THIRD PARTY CONTRACTS ASSOCIATED WITH THE TELECOMMUNICATIONS CIRCUITS AND
THE CELL PHONES, PAGERS, BLACKBERRIES AND OTHER PERSONAL COMMUNICATIONS DEVICES
UTILIZED BY THE PARTNERSHIP PARTIES PRIOR TO THE APPLICABLE TELECOMMUNICATIONS
SERVICES TERMINATION DATE, THE OPERATING PARTNERSHIP SHALL REIMBURSE VCSC FOR
ANY TERMINATION FEES INCURRED BY VCSC AS A RESULT OF ELECTION BY THE PARTNERSHIP
PARTIES.

(c)           Direct Charges.  In addition to the fees set forth above, the
following items will be directly charged to the Partnership Parties (“Direct
Charges”): all third party expenses directly related to the Partnership Parties,
including, but not limited to, public company costs, outside legal fees, outside
accounting fees, fees and expenses of external advisors and consultants, and
insurance costs, including but not limited to, general liability, automobile
liability, comprehensive liability, excess liability, property and directors and
officers.   Payroll for employees of the Partnership Parties will also be
directly billed to the Partnership Parties.

(d)           Termination Option Fee.  If VCSC elects to exercise the VCSC
Termination Option as provided in Section 2.1(e), then VCSC shall pay the
Operating Partnership a one-time termination fee of $13,000,000 (“Termination
Fee”) on or prior to the later of (i) 10 business days following the Last Move
Date and (ii) 10 business days following VCSC’s notice pursuant to Section
2.1(e)(ii).  The parties agree that this Termination Fee is an all-in
termination fee and is in lieu of any other payments or charges by VCSC or other
claims that the Partnership Parties may have against VCSC with respect to the
early termination of this Agreement.


SECTION 2.3            PAYMENT OF FEES.


(A)           THE FEES TO BE PAID BY THE OPERATING PARTNERSHIP PURSUANT TO THIS
AGREEMENT SHALL BE PAID BY THE OPERATING PARTNERSHIP IN ARREARS WITHIN 30 DAYS
OF THE END OF THE MONTH; PROVIDED THAT PAYROLL FOR EMPLOYEES OF THE PARTNERSHIP
PARTIES WILL BE PAID BY THE OPERATING PARTNERSHIP NO LATER THAN THE FIRST DAY
FOLLOWING THE END OF EACH PAYROLL PERIOD DURING THE TERM OF THIS AGREEMENT.

5


--------------------------------------------------------------------------------





(B)           TO THE EXTENT REASONABLY PRACTICABLE, ALL THIRD PARTY INVOICES FOR
DIRECT CHARGES SHALL BE SUBMITTED TO THE APPROPRIATE PARTNERSHIP PARTY FOR
PAYMENT.  FOR DIRECT CHARGES NOT PAID DIRECTLY BY THE APPROPRIATE PARTNERSHIP
PARTY, IF ANY, VCSC SHALL PRESENT VALERO GP WITH AN INVOICE WITHIN 10 DAYS AFTER
THE END OF EACH CALENDAR MONTH WHICH REFLECTS AN AMOUNT EQUAL TO ALL DIRECT
CHARGES REIMBURSABLE TO VCSC.  THE PARTNERSHIP PARTIES SHALL PAY SUCH SUM WITHIN
30 DAYS OF THE END OF THE APPLICABLE CALENDAR MONTH.


ARTICLE III
MISCELLANEOUS


SECTION 3.1            TERMINATION.


(A)           THIS AGREEMENT SHALL TERMINATE ON DECEMBER 31, 2010, UNLESS
TERMINATED EARLIER PURSUANT TO SECTION 2.1.


(B) NOTWITHSTANDING SECTION 3.1(A), IF A CHANGE OF CONTROL (AS DEFINED BELOW) OF
HOLDINGS OR VALERO GP OCCURS, THIS AGREEMENT SHALL TERMINATE.  THE FOLLOWING
SHALL CONSTITUTE A CHANGE OF CONTROL:

(I)            HOLDINGS SHALL CEASE TO OWN, DIRECTLY OR INDIRECTLY, 100% OF EACH
OF VALERO GP AND THE GENERAL PARTNER;

(II)           BOTH (A) THE VALERO ENERGY AFFILIATES SHALL BE IN THE AGGREGATE
THE LEGAL OR BENEFICIAL OWNERS (WITHIN THE MEANING OF RULE 13D-3 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF LESS THAN A MAJORITY OF THE
COMBINED VOTING POWER OF THE THEN TOTAL MEMBERSHIP INTERESTS (INCLUDING ALL
SECURITIES WHICH ARE CONVERTIBLE INTO MEMBERSHIP INTERESTS) OF HOLDINGS, AND (B)
ANY PERSON OR GROUP OF PERSONS (AS DEFINED BELOW) ACTING IN CONCERT AS A
PARTNERSHIP OR OTHER GROUP (A “GROUP OF PERSONS”), OTHER THAN ONE OR MORE OF THE
VALERO ENERGY AFFILIATES, SHALL BE THE LEGAL OR BENEFICIAL OWNER (WITHIN THE
MEANING OF RULE 13D-3 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) OF
20% OR MORE OF THE COMBINED VOTING POWER OF THE THEN TOTAL MEMBERSHIP INTERESTS
(INCLUDING ALL SECURITIES WHICH ARE CONVERTIBLE INTO MEMBERSHIP INTERESTS) OF
HOLDINGS, PROVIDED, THAT A “GROUP OF PERSONS” SHALL NOT INCLUDE THE UNDERWRITER
IN ANY FIRM UNDERWRITING UNDERTAKEN IN CONNECTION WITH THE INITIAL PUBLIC
OFFERING OR ANY SUBSEQUENT PUBLIC OFFERING OF HOLDINGS; OR

(III)          OCCUPATION OF A MAJORITY OF THE SEATS (OTHER THAN VACANT SEATS)
ON THE BOARD OF DIRECTORS (OR BOARD OF MANAGERS) OF HOLDINGS BY PERSONS WHO WERE
NEITHER (A) NOMINATED BY THE BOARD OF DIRECTORS OF HOLDINGS NOR (B) APPOINTED BY
DIRECTORS, A MAJORITY OF WHOM WERE SO NOMINATED.


SECTION 3.2            NO THIRD PARTY BENEFICIARY.  THE PROVISIONS OF THIS
AGREEMENT ARE ENFORCEABLE SOLELY BY THE PARTIES TO THE AGREEMENT AND NO LIMITED
PARTNER, ASSIGNEE OR OTHER PERSON SHALL HAVE THE RIGHT, SEPARATE AND APART FROM
THE PARTIES HERETO, TO ENFORCE ANY PROVISIONS OF THIS AGREEMENT OR TO COMPEL ANY
PARTY TO THIS AGREEMENT TO COMPLY WITH THE TERMS OF THIS AGREEMENT.

6


--------------------------------------------------------------------------------





SECTION 3.3            NO FIDUCIARY DUTIES.  THE PARTIES HERETO SHALL NOT HAVE
ANY FIDUCIARY OBLIGATIONS OR DUTIES TO THE OTHER PARTIES BY REASON OF THIS
AGREEMENT.  SUBJECT TO THE OMNIBUS AGREEMENT AMONG VALERO ENERGY (AS SUCCESSOR
TO ULTRAMAR DIAMOND SHAMROCK CORPORATION), VALERO GP, THE GENERAL PARTNER, THE
PARTNERSHIP AND THE OPERATING PARTNERSHIP, DATED AS OF APRIL 16, 2001, AS SUCH
AGREEMENT MAY BE AMENDED FROM TIME TO TIME, ANY PARTY HERETO MAY CONDUCT ANY
ACTIVITY OR BUSINESS FOR ITS OWN PROFIT WHETHER OR NOT SUCH ACTIVITY OR BUSINESS
IS IN COMPETITION WITH ANY ACTIVITY OR BUSINESS OF THE OTHER PARTY.


SECTION 3.4            LIMITED WARRANTY; LIMITATION OF LIABILITY

VCSC represents that it will provide or cause the services to be provided to the
Partnership Parties with reasonable care and in accordance with all applicable
laws, rules, and regulations, including without limitation those of the Federal
Energy Regulatory Commission.  EXCEPT AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE AND IN SECTION 2.1 (c), ALL PRODUCTS OBTAINED FOR THE PARTNERSHIP
PARTIES ARE AS IS, WHERE IS, WITH ALL FAULTS, AND VCSC MAKES NO (AND HEREBY
DISCLAIMS AND NEGATES ANY AND ALL) REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, WITH RESPECT TO THE SERVICES RENDERED OR PRODUCTS OBTAINED FOR THE
PARTNERSHIP PARTIES.  FURTHERMORE, THE PARTNERSHIP PARTIES MAY NOT RELY UPON ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE MADE TO VCSC BY ANY PARTY
(INCLUDING, AN AFFILIATE OF VCSC) PERFORMING SERVICES ON BEHALF OF VCSC
HEREUNDER, UNLESS SUCH PARTY MAKES AN EXPRESS WARRANTY TO VALERO GP OR THE
PARTNERSHIP PARTIES.  HOWEVER, IN THE CASE OF SERVICES PROVIDED BY A THIRD PARTY
FOR THE PARTNERSHIP PARTIES, IF THE THIRD PARTY PROVIDER OF SUCH SERVICES MAKES
AN EXPRESS WARRANTY TO ANY OF THE PARTNERSHIP PARTIES, THE PARTNERSHIP PARTIES
ARE ENTITLED TO CAUSE VCSC TO RELY ON AND TO ENFORCE SUCH WARRANTY.

IT IS EXPRESSLY UNDERSTOOD BY THE PARTNERSHIP PARTIES THAT VCSC AND ITS
AFFILIATES SHALL HAVE NO LIABILITY FOR THE FAILURE OF THIRD PARTY PROVIDERS TO
PERFORM ANY SERVICES HEREUNDER AND FURTHER THAT VCSC AND ITS AFFILIATES SHALL
HAVE NO LIABILITY WHATSOEVER FOR THE SERVICES PROVIDED BY ANY SUCH THIRD PARTY
UNLESS IN EITHER EVENT SUCH SERVICES ARE PROVIDED IN A MANNER WHICH WOULD
EVIDENCE GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT ON THE PART OF VCSC OR ITS
AFFILIATES BUT VCSC SHALL, ON BEHALF OF THE PARTNERSHIP PARTIES, PURSUE ALL
RIGHTS AND REMEDIES UNDER ANY SUCH THIRD PARTY CONTRACT.  THE PARTNERSHIP
PARTIES AGREE THAT THE REMUNERATION PAID TO VCSC HEREUNDER FOR THE SERVICES TO
BE PERFORMED REFLECT THIS LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES. 
IN NO EVENT SHALL VCSC BE LIABLE TO THE PARTNERSHIP PARTIES OR ANY OTHER PERSON
FOR ANY INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES RESULTING FROM ANY ERROR IN
THE PERFORMANCE OF SERVICES OR FROM THE BREACH OF THIS

7


--------------------------------------------------------------------------------




AGREEMENT, REGARDLESS OF THE FAULT OF VCSC, ANY VCSC AFFILIATE, OR ANY THIRD
PARTY PROVIDER OR WHETHER VCSC, ANY VCSC AFFILIATE, OR THE THIRD PARTY PROVIDER
ARE WHOLLY, CONCURRENTLY, PARTIALLY, OR SOLELY NEGLIGENT.  TO THE EXTENT ANY
THIRD PARTY PROVIDER HAS LIMITED ITS LIABILITY TO VCSC OR ITS AFFILIATE FOR
SERVICES UNDER AN OUTSOURCING OR OTHER AGREEMENT, THE PARTNERSHIP PARTIES AGREE
TO BE BOUND BY SUCH LIMITATION OF LIABILITY FOR ANY PRODUCT OR SERVICE PROVIDED
TO THE PARTNERSHIP PARTIES BY SUCH THIRD PARTY PROVIDER UNDER VCSC’S OR SUCH
AFFILIATE’S AGREEMENT.


SECTION 3.5                FORCE MAJEURE.   IF ANY PARTY TO THIS AGREEMENT IS
RENDERED UNABLE BY FORCE MAJEURE TO CARRY OUT ITS OBLIGATIONS UNDER THIS
AGREEMENT, OTHER THAN A PARTY’S OBLIGATION TO MAKE PAYMENTS AS PROVIDED FOR
HEREIN, THAT PARTY SHALL GIVE THE OTHER PARTIES PROMPT WRITTEN NOTICE OF THE
FORCE MAJEURE WITH REASONABLY FULL PARTICULARS CONCERNING IT.  THEREUPON, THE
OBLIGATIONS OF THE PARTY GIVING THE NOTICE, INSOFAR AS THEY ARE AFFECTED BY THE
FORCE MAJEURE, SHALL BE SUSPENDED DURING, BUT NO LONGER THAN THE CONTINUANCE OF,
THE FORCE MAJEURE.  THE AFFECTED PARTY SHALL USE ALL REASONABLE DILIGENCE TO
REMOVE OR REMEDY THE FORCE MAJEURE SITUATION AS QUICKLY AS PRACTICABLE.

The requirement that any force majeure situation be removed or remedied with all
reasonable diligence shall not require the settlement of strikes, lockouts or
other labour difficulty by the party involved, contrary to its wishes. Rather,
all such difficulties may be handled entirely within the discretion of the party
concerned.

The term “force majeure” means any one or more of: (a) an act of God, (b) a
strike, lockout, labour difficulty or other industrial disturbance, (c) an act
of a public enemy, war, blockade, insurrection or public riot, (d) lightning,
fire, storm, flood or explosion, (e) governmental action, delay, restraint or
inaction, (f) judicial order or injunction, (g) material shortage or
unavailability of equipment, or (h) any other cause or event, whether of the
kind specifically enumerated above or otherwise, which is not reasonably within
the control of the party claiming suspension.


SECTION 3.6                FURTHER ASSURANCES.   IN CONNECTION WITH THIS
AGREEMENT AND ALL TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EACH SIGNATORY
PARTY HERETO AGREES TO EXECUTE AND DELIVER SUCH ADDITIONAL DOCUMENTS AND
INSTRUMENTS AS MAY BE REQUIRED FOR A PARTY TO PROVIDE THE SERVICES HEREUNDER AND
TO PERFORM SUCH OTHER ADDITIONAL ACTS AS MAY BE NECESSARY OR APPROPRIATE TO
EFFECTUATE, CARRY OUT, AND PERFORM ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.


SECTION 3.7                TIME OF THE ESSENCE.   TIME IS OF THE ESSENCE IN THIS
AGREEMENT.


SECTION 3.8                NOTICES.  ANY NOTICE, REQUEST, DEMAND, DIRECTION OR
OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN OR MADE UNDER THIS
AGREEMENT TO A PARTY SHALL BE IN WRITING AND MAY BE GIVEN BY HAND DELIVERY,
POSTAGE PREPAID FIRST-CLASS MAIL DELIVERY, DELIVERY BY A REPUTABLE INTERNATIONAL
COURIER SERVICE GUARANTEEING NEXT BUSINESS DAY DELIVERY OR BY FACSIMILE (IF
CONFIRMED BY ONE OF THE FOREGOING METHODS) TO SUCH PARTY AT ITS ADDRESS NOTED
BELOW:

8


--------------------------------------------------------------------------------





(A)   IN THE CASE OF VCSC, TO:

Valero Corporate Services Company
One Valero Way
San Antonio, Texas 78249
Attention:  Legal Department
Telecopy: (210) 345-5889


(B)   IN THE CASE OF THE GENERAL PARTNER AND VALERO GP, TO:

Valero GP, LLC
One Valero Way
San Antonio, Texas 78249
Attention: Legal Department
Telecopy: (210) 345-4861

or at such other address of which notice may have been given by such party in
accordance with the provisions of this Section.


SECTION 3.9                COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN
SEVERAL COUNTERPARTS, NO ONE OF WHICH NEEDS TO BE EXECUTED BY ALL OF THE
PARTIES.  SUCH COUNTERPART, INCLUDING A FACSIMILE TRANSMISSION OF THIS
AGREEMENT, SHALL BE DEEMED TO BE AN ORIGINAL AND SHALL HAVE THE SAME FORCE AND
EFFECT AS AN ORIGINAL.  ALL COUNTERPARTS TOGETHER SHALL CONSTITUTE BUT ONE AND
THE SAME INSTRUMENT.


SECTION 3.10             APPLICABLE LAW.   THE PROVISIONS OF THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING
ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER THE CONSTRUCTION OR
INTERPRETATION HEREOF TO THE LAWS OF ANOTHER JURISDICTION.


SECTION 3.11             BINDING EFFECT; ASSIGNMENT.   EXCEPT FOR THE ABILITY OF
VCSC TO CAUSE ONE OR MORE OF THE ADMINISTRATIVE SERVICES TO BE PERFORMED BY A
THIRD PARTY PROVIDER OR AN AFFILIATE OF VCSC, NO PARTY SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE CONSENT OF THE
OTHER PARTIES.


SECTION 3.12             INVALIDITY OF PROVISIONS.   IN THE EVENT THAT ONE OR
MORE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT UNDER ANY APPLICABLE LAW, THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE AFFECTED OR
IMPAIRED THEREBY.


SECTION 3.13             MODIFICATION; AMENDMENT.   THIS AGREEMENT MAY BE
AMENDED OR MODIFIED FROM TIME TO TIME ONLY BY A WRITTEN AMENDMENT SIGNED BY ALL
PARTIES HERETO; PROVIDED HOWEVER, THAT THE PARTNERSHIP PARTIES MAY NOT, WITHOUT
THE PRIOR APPROVAL OF THE CONFLICTS COMMITTEE, AGREE TO ANY AMENDMENT OR
MODIFICATION TO THIS AGREEMENT THAT, IN THE REASONABLE

9


--------------------------------------------------------------------------------





DISCRETION OF THE GENERAL PARTNER, WILL ADVERSELY AFFECT THE HOLDERS OF COMMON
UNITS OF THE PARTNERSHIP.


SECTION 3.14             ENTIRE AGREEMENT.   THIS AGREEMENT CONSTITUTES THE
WHOLE AND ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO AND SUPERSEDES ANY PRIOR
AGREEMENT, UNDERTAKING, DECLARATIONS, COMMITMENTS OR REPRESENTATIONS, VERBAL OR
ORAL, IN RESPECT OF THE SUBJECT MATTER HEREOF.

[Remainder of Page Left Blank Intentionally]

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement with effect
as of the date first above written.

DIAMOND SHAMROCK REFINING AND MARKETING

 

COMPANY

 

 

 

By:

/s/ Kimberly S. Bowers

 

 

Name: Kimberly S. Bowers

 

 

Title: Vice President

 

 

 

 

VALERO CORPORATE SERVICES COMPANY

 

 

 

By:

/s/ Michael S. Ciskowski

 

 

Name: Michael S. Ciskowski

 

 

Title: Executive Vice President

 

 

 

 

VALERO L.P

 

 

 

By:

Riverwalk Logistics, L.P.

 

 

 

 

 

By:

Valero GP, LLC

 

 

 

 

 

 

 

By:

/s/ Curtis V. Anastasio

 

 

 

 

Name: Curtis V. Anastasio

 

 

 

 

Title: President

 

 

 

 

VALERO LOGISTICS OPERATIONS, L.P.

 

 

 

By:

Valero GP, Inc.

 

 

 

 

 

By:

/s/ Curtis V. Anastasio

 

 

 

 Name: Curtis V. Anastasio

 

 

 

 Title: President

 

 

 

 

VALERO GP, LLC

 

 

 

 

 

By:

/s/ Curtis V. Anastasio

 

 

 

Name: Curtis V. Anastasio

 

 

 

Title: President

 

 

 

 

RIVERWALK LOGISTICS, L.P.

 

 

 

 By:

Valero GP, LLC

 

 

 

 

 

By:

/s/ Curtis V. Anastasio

 

 

 

Name: Curtis V. Anastasio

 

 

 

Title: President

 

SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED  SERVICES AGREEMENT

11


--------------------------------------------------------------------------------


SCHEDULE A

Administrative Service

 

Optional Termination Date

 

2007 Monthly Fee

 

2008 Monthly Fee

 

 

 

 

 

 

 

 

 

Corporate Records

 

Move Date

 

3,113

 

4,316

 

Office Services

 

Move Date

 

1,883

 

2,612

 

Facility Services (Mail Room)

 

Move Date

 

2,118

 

2,945

 

Corporate Services Department

 

Move Date

 

1,612

 

2,235

 

Corporate Security Services

 

Move Date

 

2,794

 

3,874

 

HR Training Support

 

Move Date

 

809

 

1,123

 

IS Services

 

Last Move Date

 

53,247

 

73,836

 

Graphic Services

 

Last Move Date

 

3,881

 

5,381

 

Corporate Travel Planning

 

Last Move Date

 

1,122

 

1,556

 

Community/Public Relations

 

Last Move Date

 

6,688

 

9,275

 

Government Affairs

 

Last Move Date

 

1,103

 

1,529

 

HR Compensation

 

12/31/2007

 

3,974

 

5,511

 

HR Employment

 

12/31/2007

 

2,954

 

4,096

 

HR Benefits

 

12/31/2007

 

5,724

 

7,938

 

HR-Payroll

 

12/31/2007

 

2,305

 

3,197

 

Risk Control & Analysis

 

12/31/2007

 

932

 

1,292

 

Risk Management

 

12/31/2007

 

2,893

 

4,012

 

 

2007 Monthly Fee is for 2007; 2008 Montly Fee is the base for 2008 and remaining
years of term subject to adjustment under Section 2.2(a)(iii)

A-1


--------------------------------------------------------------------------------